The same question is involved in this case as was recently decided by this court in the case of Choctaw, Oklahoma   GulfRailroad Company v. Burgess, ante, p. 110 95 P. 606. The facts in this case are identical with those in that case, wherein it was held that the plaintiff in error, as a matter of law, under the record in that case, consented for this court to take jurisdiction of said cause, and when jurisdiction had been acquired under such circumstances it became complete, and that the plaintiff in error was bound by the same, and could not thereafter be heard to reverse its election. Under the authority of that case, and the authorities therein cited, the motion to transfer is denied.
Dunn, Turner, and Hayes, JJ., concur; Kane, J., dissents.